Citation Nr: 1022329	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-35 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 (West 2002) for bilateral foot disability 
arising from VA treatment on March 1, 1999.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for skin rash arising from VA treatment on 
March 1, 1999.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for body abrasions arising from VA 
treatment on March 1, 1999.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for bilateral knee disability arising from 
VA treatment on March 1, 1999.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for depression arising from VA treatment 
on March 1, 1999.

8.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for posttraumatic stress disorder (PTSD) arising from 
VA treatment on March 1, 1999.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2007, the Veteran filed a notice of disagreement with the 
denial of service connection for bilateral hearing loss; the 
determination that new and material evidence had not been 
received to reopen the claim of service connection for back 
disability, and § 1151 claims pertaining to skin rash, body 
abrasions, bilateral knee disability, bilateral foot 
disability, and depression; and, the denial of the § 1151 
claim pertaining to PTSD.  A statement of the case was issued 
in November 2008, and a substantive appeal was received in 
November 2008.  The Veteran testified at a RO hearing in 
October 2008 and testified at a Board hearing in April 2010.

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for skin rash, body abrasions, 
and bilateral knee disability arising from VA treatment on 
March 1, 1999, and entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for depression and PTSD arising from VA 
treatment on March 1, 1999, are addressed in the REMAND 
portion of the decision below and are REMANDED to the Appeals 
Management Center.  VA will notify the Veteran if any further 
action is required on his part.


FINDINGS OF FACT

1.  At the April 28, 2010 Board hearing, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew the appeal of entitlement to service connection for 
bilateral hearing loss, and whether new and material evidence 
had been received to reopen the claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for bilateral 
foot disability arising from VA treatment on March 1, 1999.

2.  In October 1999 and August 2000 rating decisions, the RO 
denied entitlement to service connection for mechanical low 
back pain with degenerative joint disease; the Veteran did 
not file a notice of disagreement with either decision.  

3.  In March 2004, the Board denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for depression 
arising from VA treatment on March 1, 1999; the Veteran did 
not appeal.

4.  In December 2006, the Veteran filed an application to 
reopen claims of entitlement to service connection for back 
disability and compensation pursuant to 38 U.S.C.A. § 1151 
for depression arising from VA treatment on March 1, 1999.

5.  Additional evidence received since the RO's August 2000 
decisions is new to the record, but does not relate to an 
unestablished fact necessary to substantiate the merits of 
the claim of service connection for back disability, and does 
not raise a reasonable possibility of substantiating the 
claim of service connection for back disability.

6.  Additional evidence received since the Board's March 2005 
decision is new to the record and relates to an unestablished 
fact necessary to substantiate the merits of the claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for depression arising from VA treatment on March 1, 1999.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to service 
connection for bilateral hearing loss, and whether new and 
material evidence had been received to reopen the claim of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for bilateral foot disability arising from VA treatment on 
March 1, 1999.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The October 1999 and August 2000 RO decisions are final.  
38 U.S.C.A. § 7105 (West 2002).

3.  The March 2005 Board decision which denied entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for depression 
arising from VA treatment on March 1, 1999, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  

4.  New and material evidence has not been received since the 
RO's August 2000 denial of service connection for back 
disability, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  New and material evidence has been received since the 
Board's March 2005 denial of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for depression arising from VA 
treatment on March 1, 1999, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

In this case, the Veteran withdrew his appeal of entitlement 
to service connection for bilateral hearing loss, and whether 
new and material evidence had been received to reopen the 
claim of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for bilateral foot disability arising from VA 
treatment on March 1, 1999, at the Board hearing held on 
April 28, 2010.  Thus, there remain no allegations of errors 
of fact or law for appellate consideration with respect to 
these issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal on these matters, and the 
issues of entitlement to service connection for bilateral 
hearing loss, and whether new and material evidence had been 
received to reopen the claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for bilateral foot disability 
arising from VA treatment on March 1, 1999 are dismissed.



II.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the finding that new and material 
evidence has been received to reopen the claim of entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 for depression 
arising from VA treatment on March 1, 1999, no further 
discussion of the duty to notify and assist provisions are 
necessary with regard to this issue.  The matter of VCAA 
compliance with regard to such issue will be addressed in a 
future merits decision after action is undertaken as directed 
in the remand section of this decision.  

With regard to the claim to reopen entitlement to service 
connection for back disability, the United States Court of 
Appeals for Veteran Claims (Court's) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This decision has since been replaced by Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), in which the Court 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In February 2007, a VCAA letter was issued to the Veteran 
with regard to his claim to reopen entitlement to service 
connection for back disability.  Such letter predated the 
April 2007 AOJ decision.  The VCAA letter notified the 
Veteran of the bases for the denial in the prior decision and 
described what evidence and information would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The letter described the information and 
evidence needed to substantiate his claim to reopen, the 
information and evidence that must be submitted by the 
claimant, the information and evidence that will be obtained 
by VA, and the information and evidence necessary to 
establish a disability rating and effective date.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The contents of this 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records, post-service medical 
records, Social Security Administration (SSA) records, and 
lay statements and testimony.  There is no indication of 
relevant, outstanding records which would support the claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
Board has not requested a VA examination and opinion, as with 
a claim to reopen the statutory duty to assist does not arise 
if new and material evidence has not been presented to reopen 
the claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

III.  New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claims was received in 
December 2006, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Back

In support of his original claim of service connection for 
back disability, the Veteran asserted that he hurt his back 
in Germany in a fall in 1963.  

A November 1963 service treatment record reflects that the 
Veteran reported falling off a generator one week prior and 
complained of soreness in joints of the left shoulder and 
elbow.  The impression was muscle strain, and whirlpool 
therapy was recommended.  The Veteran sought treatment for 
unrelated maladies in December 1963, February 1964, June 
1964, and October 1964, and did not voice any complaints 
related to the back or joints.  A November 1964 Report of 
Medical History completed by the Veteran for separation 
purposes reflects that he checked the 'No' boxes for 
'paralysis' and 'bone, joint, or other deformity.'  He also 
stated that "my health at this time is excellent."  On a 
November 1964 examination performed for separation purposes, 
his 'spine, other musculoskeletal' was clinically evaluated 
as normal.  

In January 1991, the Veteran sought private treatment for a 
back injury.  He reported that he was unloading concrete 
blocks from the back of his pick-up and when he lifted he 
hurt the lower part of his back.  The medical records reflect 
treatment for approximately nine months.

An October 1999 rating decision denied entitlement to service 
connection for mechanical low back pain with degenerative 
joint disease finding that a back disability was not shown 
during service, and that the first medical evidence showed he 
injured his back in 1991 while unloading concrete blocks.  

In July 2000, the Veteran submitted a claim to reopen and 
additional medical evidence in support of his claim.  
Correspondence dated in June 2000 from John W. Bacon, M.D., 
states that he has treated the Veteran for chronic pain in 
his lower back.  Dr. Bacon stated that the Veteran fell from 
a generator approximately thirty years ago while in service 
and landed on his lower back.  Since that time he has had 
persistent pain in his lower back which has gradually 
worsened over the years.  There is pain to his hips and legs.  
Dr. Bacon opined that his underlying problem is secondary to 
his injury which has contributed to the formation of 
degenerative disc disease and degenerative arthritic changes 
in his lumbar spine.  His symptoms have been persistent since 
the time of the fall and therefore is related to it.  An 
August 2000 rating decision denied entitlement to service 
connection for mechanical low back pain with degenerative 
joint disease.  The RO acknowledged that service treatment 
records showed treatment for a muscle strain in November 1963 
secondary to falling off a generator, and the Veteran 
complained of soreness in the joints of the left shoulder and 
elbow.  The RO found that a low back disability was not shown 
during service, and the discharge examination was normal.  
The RO, again, noted that the earliest medical evidence 
showed that he injured his back in 1991 while unloading 
concrete blocks.  

The Veteran did not file a notice of disagreement with either 
the October 1999 or August 2000 rating decisions, and such 
decisions are final.  38 U.S.C.A. § 7105(c).

On file, subsequent to the August 2000 rating decision are 
post-service treatment records, SSA records, and a January 
2003 lay statement from A.M.  

A private clinical record reflects that the Veteran sought 
treatment from the same medical provider, for a variety of 
maladies, to include a wrist injury, foot contusion, 
psychiatric problems, and cold symptoms, from January 1967, 
to August 1997; however, there are no entries related to the 
back.

A December 1997 private treatment record reflects complaints 
of back pain for several years that comes and goes.

The Veteran is in receipt of SSA benefits due to 
osteoarthrosis allied disorders, and disorders of back, and 
SSA determined that the disability began on December 3, 1998.  

A June 1999 VA outpatient treatment record reflects the 
Veteran's report that he hurt his back while on active duty 
in Europe several years ago.  He denied a recent injury and 
reported work as a self-employed chain saw operator.  The 
diagnosis was degenerative joint disease with radicular pain.

A November 1999 clinical entry reflects the Veteran's report 
that his low back, knee, and hip pain began following an 
incident in 1963 when he fell on a battery box and injured 
his back.  He reported treating with pain medication and 
physical therapy.

An April 2001 psychology pain evaluation entry reflects the 
Veteran's report that his pain condition began in 1965 after 
an incident at work in which he fell on top of a toolbox.  

Correspondence dated in April 2001 from the VA Pain 
Management unit reflects that the Veteran complains of lower 
back pain with radiation of left lower extremity pain and 
also complains of bilateral knee pain and left hip pain.  The 
pain started in 1963 after he fell on a battery box and 
injured his back.  After the accident, he had pain medication 
and physical therapy, which controlled his pain.  The 
diagnosis was chronic low back pain secondary to degenerative 
disc disease L3-4, L4-5; facet hypertrophy L3-4, L4-5, L5-S1; 
neural foraminal stenosis at the same levels.

A.M. stated that "some twenty years ago," thus in 
approximately 1983, he became well acquainted with the 
Veteran when the Veteran put a new roof on his home.  A.M. 
recalled that the Veteran complained about having severe back 
pain that necessitated him taking frequent breaks during the 
work day.  The Veteran told A.M. his belief that the pain was 
due to an in-service accident.  

At the RO hearing, the Veteran testified that he fell off a 
generator onto a battery box.  He stated that one end caught 
him behind his neck on his shoulder, and the other part 
caught him on his lower back.  He stated that as soon as he 
hit the box, "it paralyzed me in my legs in the diesel tool 
room and everywhere."  He stated that he used his arms to 
get up, twisted his back, and then he could get up.  He 
stated that he underwent therapy for two to three weeks, 
specifically a whirlpool.  

At the Board hearing, the Veteran suggested that the in-
service clinical examiners only recorded his complaints 
related to the shoulder, and did not note his complaints 
related to the back.  He testified that the physical therapy 
was for his back complaints.

As detailed, the Veteran continues to assert that he injured 
his back which resulted in a chronic disability when he fell 
on a generator or battery box during service.  Initially, the 
Board notes that lay assertions regarding medical diagnoses 
and medical causation cannot suffice to reopen a claim under 
38 U.S.C. § 5108.  See generally Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (citing Wilkinson v. Brown, 8 Vet. App. 
263, 268 (1995)); see also Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (lay assertions of medical causation cannot serve 
as a predicate to reopen a veteran's claim).  Moreover, the 
Veteran's lay statements and testimony are essentially 
cumulative and redundant of the statements already of record.  
At the time he filed his original claim for compensation, he 
asserted that he injured his back falling on a generator 
during an in-service incident, and he continues to assert 
that he injured his back falling on a generator during 
service.  The "new" testimony continues to reiterate the 
established fact that the Veteran sustained an injury when he 
fell off a generator, but such injury was to his shoulder and 
elbow, not to his back; the testimony and other evidence of 
record does not support a finding that he incurred a back 
disability in service, or a correlation between any problems 
in service and his current back disability.  

As detailed, of record are the service treatment records 
which reflect complaints a week after the fall on the 
generator wherein he only complained of soreness in joints of 
his left shoulder and elbow.  The Veteran has testified that 
the examiner only noted complaints related to his shoulder, 
when he actually also complained about his back.  The entry, 
however, reflects complaints related to "soreness in joints 
of left shoulder and elbow" and an assessment of a muscle 
strain.  It would seem that if he had injured his back during 
the same incident, that the examiner would have recorded such 
complaints.  Likewise, his separation examination was normal, 
and the Veteran did not report any back complaints, stating 
that he was in "excellent health."  In any event, the 
Veteran's service treatment records were on file at the time 
of the prior denial, as were clinical records reflecting that 
the Veteran reported a back injury in January 1991.  Thus, 
the initial clinical evidence reflecting any complaints and 
disability related to the back are contained in medical 
records generated 26 years after separation from service.  

The "new" medical evidence associated with the claims 
folder shows continued treatment following the 1991 injury, 
and, in fact, as detailed there is a clinical record 
reflecting several entries related to a variety of maladies 
from 1967 to 1979 and the Veteran did not voice any 
complaints related to the back.  

The Board acknowledges the statement from A.M. that the 
Veteran voiced complaints of back pain in approximately 1983, 
and that the Veteran told him that it was due to an in-
service injury.  Even if the Veteran was experiencing back 
pain in 1983, this still occurred 18 years after separation 
from service, and, again, lay assertions regarding medical 
diagnoses and medical causation cannot suffice to reopen a 
claim under 38 U.S.C. § 5108.  See generally Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (citing Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995)); see also Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (lay assertions of medical causation 
cannot serve as a predicate to reopen a veteran's claim).  
While A.M. is competent to report on what he recalled the 
Veteran reporting, and his observations of the Veteran, A.M. 
was otherwise simply reiterating the Veteran's 
unsubstantiated reports of a back injury in service, which is 
not otherwise supported by the service treatment records.  
Likewise, the post-service treatment records simply reflect 
the Veteran's reports that he injured his back in service, 
and has experienced pain in service; however, such assertions 
were previously of record at the time of the previous denial 
of service connection.  

The Board acknowledges the treatment records associated with 
the claims folder which reflect continued treatment of the 
back, and acknowledges that he is in receipt of SSA 
disability benefits due in part to his back disability.  The 
additional records, however, do not provide an unestablished 
fact necessary to substantiate the claim, nor do they raise a 
reasonable possibility of substantiating the claim.  Records 
showing treatment years after service which do not link the 
post-service disorder to service in any way are not 
considered new and material evidence.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).

The new evidence received in support of the claim to reopen, 
to include testimony and treatment records, does not show 
that the Veteran incurred a back injury in service, nor that 
his current back disability is etiologically due to service.  
There has been no competent medical evidence of record 
linking the Veteran's back disability to the injury incurred 
in service.  

What is necessary to reopen the Veteran's claim of service 
connection for back disability is evidence, other than the 
previously considered lay statements of the Veteran, of an 
injury or disability that was incurred during service, and 
medical evidence suggesting a link between the claimed 
disability and his service.  Should the Veteran obtain such 
medical evidence in the future, he may submit such evidence 
and request that his claim be reopened.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen entitlement to service connection 
for back disability is not new and material, and does not 
serve to reopen the claim of service connection.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the 
evidence is not new and material, no further adjudication of 
the claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).  Because the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

Depression

In December 2002, the Veteran filed a claim to of entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 (West 2002) 
for depression arising from VA treatment on March 1, 1999.  
Specifically, the Veteran underwent surgical repair of a 
ventral hernia on March 1, 1999, at a VA medical facility.  
In a June 2003 rating decision, the RO denied the claim.  The 
Veteran perfected an appeal to the Board.  

In March 2005, the Board found that while a diagnosis of 
major depressive disorder was reflected in the medical 
evidence of record, the records did not relate his depression 
to the March 1, 1999 surgery.  Thus, the Veteran's claim for 
compensation pursuant to § 1151 for depression was denied.  
Such decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.

In December 2006, the Veteran filed a claim to reopen.  In 
support of his claim to reopen, VA treatment records have 
been associated with the claims folder.  A March 2008 
psychiatric clinical entry reflects that the Veteran is being 
followed for management of depressive disorder, not otherwise 
specified, and that he has a history of episodic depression 
for many years, although he endorses exacerbation of his 
depression following a hernia repair in 1999.  As the new 
evidence pertains to an element - a disability caused by VA 
surgical treatment - which was not previously of record, such 
evidence relates to an unestablished fact necessary to 
substantiate the merits of the claim.  Thus, the claim for 
compensation pursuant to § 1151 for depression is reopened.  
38 U.S.C.A. § 5108.  The Board's decision is strictly limited 
to the reopening of the claim and does not address the merits 
of the underlying claim.  




ORDER

Entitlement to service connection for bilateral hearing loss 
is dismissed.

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for bilateral foot disability 
arising from VA treatment on March 1, 1999, is dismissed.

As new and material evidence has not been received to reopen 
the claim of service connection for back disability, the 
appeal is denied.

New and material evidence has been received to reopen the 
claim of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for depression arising from VA treatment on March 1, 
1999.  To this extent, the appeal is granted, subject to the 
directions set forth in the following remand section of this 
decision.


REMAND

VCAA notice

In March 2005, the Board issued a decision denying the claim 
for compensation pursuant to 38 U.S.C.A. § 1151 for 
depression, body rash, body abrasions, and bilateral knee 
disability arising from VA treatment on March 1, 1999.  In 
December 2006, the Veteran filed a claim to reopen the claims 
for compensation pursuant to § 1151 arising from VA treatment 
on March 1, 1999, and also claimed entitlement to 
compensation pursuant to § 1151 for PTSD arising from VA 
treatment on March 1, 1999.  

In February 2007, a VCAA letter was issued to the Veteran 
which referenced his claims to reopen entitlement to 
compensation for depression, body rash, body abrasions, and 
bilateral knee disability, and his claim of entitlement to 
compensation for PTSD .  The RO stated that a June 2003 
rating decision had denied entitlement to service connection 
for depression, body rash, body abrasions, and bilateral knee 
disability, and that the Veteran must submit new and material 
evidence to reopen his claim.  The RO informed the Veteran 
that his claims were previously denied because his service 
treatment records did not show a complaint of, or a diagnosis 
related to service.  

Such VCAA notice is obviously in error with regard to his 
claims for compensation pursuant to 38 U.S.C.A. § 1151 
arising from VA treatment on March 1, 1999.  The Veteran 
perfected an appeal of the June 2003 rating decision which 
denied entitlement to compensation pursuant to § 1151 for 
depression, body rash, body abrasions, and bilateral knee 
disability, and in March 2005 the Board denied such issues.  
When the Board affirms a decision of an RO, the RO 
determination "is subsumed by the final appellate decision" 
pursuant to 38 C.F.R. § 20.1104.  Thus, the most recent final 
decision was the March 2005 Board decision which denied the 
Veteran's claims.  Notwithstanding this, the February 2007 
letter failed to properly inform the Veteran of the bases for 
the prior denial and the evidence necessary to reopen the 
claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, 
the letter did not notify the Veteran of any of the 
provisions of 38 U.S.C.A. § 1151, to include the evidence 
necessary to substantiate his claims for compensation 
pursuant to 38 U.S.C.A. § 1151.  Thus, prior to appellate 
review of the claims, proper notice must be issued to the 
Veteran which notifies him of the evidence and information 
necessary to reopen, and the evidence and information 
necessary to substantiate his claims for compensation for 
depression, PTSD, skin rash, body abrasions, and bilateral 
knee disability pursuant to § 1151.  Along with ensuring 
proper VCAA notice pertaining to his claims, VA is also 
instructed to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  VA should inform the 
Veteran that a disability rating and an effective date will 
be assigned if any of the claims for compensation pursuant to 
38 U.S.C.A. § 1151 are granted, and such notice should also 
include an explanation as to the type of evidence that is 
needed to establish an a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006).



Depression/PTSD

As detailed, the Veteran claims compensation pursuant to 
38 U.S.C.A. § 1151 for depression and PTSD arising from VA 
treatment on March 1, 1999.  In October 2006, the Veteran 
underwent a private psychiatric evaluation.  He reported 
frequent flashbacks of the March 1, 1999 surgery.  The 
examiner diagnosed PTSD with severe anxiety and depressive 
symptoms.  VA treatment records reflect continued treatment 
for depressive symptoms.  A March 2008 psychiatric clinical 
entry reflects that the Veteran is being followed for 
management of depressive disorder, not otherwise specified, 
and that he has a history of episodic depression for many 
years, although he endorses exacerbation of his depression 
following a hernia repair in 1999.  In light of the diagnoses 
of depression and PTSD, the Board has determined that a 
medical examination with an opinion is required for proper 
appellate review of the Veteran's claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for depression 
and PTSD arising from VA treatment on March 1, 1999.

In light of these issues being remanded, updated VA 
outpatient treatment records from the Nashville VA Medical 
Center (VAMC) should be associated with the claims folder, 
for the period November 4, 2008, to the present.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen the claim; (2) notifies the 
veteran of the reasons for the March 2005 
Board denial (it was determined that the 
veteran did not suffer additional disease 
or injury, or an aggravation of an 
existing disease or injury, as a result 
of VA medical or surgical treatment on 
March 1, 1999); and (3) notifies the 
veteran of what specific evidence would 
be required to substantiate the element 
or elements needed to grant compensation 
benefits (i.e., competent evidence 
establishing that pertinent additional 
disability, or an aggravation of an 
existing disability, as a result of VA 
medical or surgical treatment on March 1, 
1999).  This notice is outlined by the 
Court in Kent, supra.  The notification 
letter should also advise the veteran of 
the evidence and information that is 
necessary to establish entitlement to his 
underlying claim for compensation 
pursuant to 38 U.S.C.A. § 1151.  The 
notice should include an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain the Veteran's treatment 
records from the Nashville VAMC for the 
period November 4, 2008, to the present.  
If any such efforts are unsuccessful, 
documentation to that effect should be 
added to the claims folder.

3.  The Veteran should be afforded an 
examination by a VA psychiatrist for the 
purpose of determining whether the 
Veteran has a current psychiatric 
disability, to include depression and/or 
PTSD.  It is imperative that the claims 
file be made available to and reviewed by 
the examiner in connection with the 
examination.  After examination of the 
Veteran and review of the claims file, 
the examiner is to express an opinion as 
to:

a)  Is it at least as likely as not (a 50 
percent probability or greater) that the 
Veteran incurred additional psychiatric 
disability, to include depression or 
PTSD, as a result of the VA surgery 
and/or VA treatment on March 1, 1999?

b)  If additional disability did result 
from the VA surgery and/or treatment on 
March 1, 1999, the examiner should offer 
an opinion as to whether the proximate 
cause of any such disability or 
aggravation was the result of either (i) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
facility care or medical treatment or 
(ii) an event not reasonably foreseeable.

All opinions and conclusions expressed 
must be supported by a rationale.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought can be 
granted.  If any of the benefits sought are 
not granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the case 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


